First. That the resolution or ordinance of the common council, authorizing Sharp and his associates to construct and operate the road, was valid as a license, revocable at pleasure, although in form a grant or contract; Second. That, conceding the resolution or ordinance was void, the original parties could not maintain the action, and that the amendment allowing the attorney-general to be made a party plaintiff was unauthorized and erroneous.
All the judges, except MITCHELL, J., who took no part, were in favor of reversing the judgment and ordering a new trial.
DENIO, C.J., JOHNSON, SELDEN, COMSTOCK and HUBBARD, Js., were of opinion that the resolution or ordinance was void.
WRIGHT and T.A. JOHNSON, Js., dissented from this last proposition.
Judgment reversed and new trial ordered. *Page 534